Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Eric Halsne on 03/07/2022.
	The application has been amended as follows:
1.(Currently amended)	A medical image data visualization system comprising:
an input device connected to a source of 3D medical imaging data; 
an output device connectable to a display; and
a processor connected to the input device and the output device[[s]] and configured to:
receive from the input device a 3D dataset representative of a volume of imaged biological tissue;
crop the volume of the imaged biological tissue at a selected slice plane by removing the portion of the volume between the selected slice plane and a viewing plane;
generate a foreground image comprising a 2D image of bodily structures at the selected slice plane;
generate first and second color volume renderings of the cropped volume of the imaged biological tissue from a same viewing perspective, wherein the first and second color volume renderings are associated with respective first and second different color maps;
blend the first and second color volume renderings to produce a background image; and


2.(Currently Amended)	The system of claim 1, wherein the processor is configured to produce a first single-channel image and a second single-channel image, and to map, using a 2D color map, pixel values of the first and second single-channel images to a multi-channel image corresponding to the second color[[ed]] volume rendering.

3.(Currently amended)   The system of claim 2, wherein the processor is configured to estimate, for each pixel in the first single-channel image, a distance between the viewing plane and a first encountered anatomical structure of the cropped volume, and to encode the estimated distances as the respective pixel values.

4.(Original)	The system of claim 3, wherein the processor is configured to blend pixel values of each pair of corresponding pixels of the first and second color volume renderings as a function of the estimated distance associated with a given pair of pixels.

5.(Original)	The system of claim 4, wherein the processor is configured to normalize the estimated distances to a range of values between 0 and 1 prior to blending the first and second color volume renderings.

6.(Currently amended)	The system of claim 1, wherein the processor is configured to determine a depth range with a hybrid technique, wherein the depth range is between a first depth value corresponding to a minimum distance between the viewing plane and a second depth value corresponding to a maximum distance between the viewing plane and volume of the imaged biological tissue, and to blend the first and second color volume renderings using a blending function based, at least in part, on the first and second depth values.



8.(Original)	The system of claim 7, wherein the processor is configured to receive user input for adjusting an amount of background and foreground information in the composite medical image, and to scale the pixel-wise summation based on the user input.

9.(Original)	The system of claim 1, wherein the input device, the output device, and the processor are components of an ultrasound scanner configured to acquire the 3D dataset.

10.(Currently amended)	A method of visualizing 3D medical image data, the method comprising:
displaying a volume rendering of a 3D dataset representative of a volume of imaged biological tissue;
cropping the volume of the imaged biological tissue responsive to an indication of a selected slice plane by removing the portion of the volume between the selected slice plane and a viewing plane;
generating a foreground image comprising a 2D slice image at the selected slice plane; 
generating a first color volume rendering of the cropped volume of the imaged biological tissue based on a first color map;
generating a second color volume rendering of the cropped volume of the imaged biological tissue based on a second different color map;
blending the first and second color volume renderings to produce a background image, wherein the blending is based at least in part on estimated depth of structures in the cropped volume of the imaged biological tissue; and
combining the foreground image and the background image to produce a composite medical image,
wherein the first and second color volume renderings of the cropped volume of the imaged biological tissue are from a same viewing perspective.

of the imaged biological tissue and encoding output values from the model in a first multi-channel image. 

12.(Currently amended)	The method of claim 11, wherein the generating the second color volume rendering comprises: 
producing a single-channel image encoding the estimated depth of structures in the cropped volume of the imaged biological tissue;
producing a second single-channel image representing a grayscale volume rendering of the cropped volume of the imaged biological tissue; and
mapping, using a 2D color map, pixel values of the first and second single-channel images to a second multi-channel image that represents the second color[[ed]] volume rendering.

13.(Canceled).

14. (Currently amended)	The method of claim 10, wherein the displaying a volume rendering of a 3D dataset representative includes positioning the cropped volume of the imaged biological tissue in a virtual 3D space in relation to the viewing plane, the method further comprising; 
determining a depth range with a hybrid technique, wherein the depth range is between a first depth value corresponding to a minimum distance between the viewing plane and 
determining a second depth value corresponding to a maximum distance between the viewing plane and  of the imaged biological tissue; and
blending the first and second color volume renderings using a blending function based on the first and second depth values.

15.(Original)	The method of claim 14, wherein the combining the foreground image and the background image includes summing respective pixel values of the foreground and the background image.

16.(Original)	The method of claim 15, further comprising applying a scaling factor when summing the respective pixel values of the foreground and the background image.

17.(Original)	The method of claim 16, further comprising receiving user input for adjusting an amount of background and foreground information in the composite medical image, and adjusting the scaling factor based on the user input.

18.(Original)	The method of claim 10, further comprising acquiring the 3D dataset of medical imaging data using an ultrasound scanner, and wherein the generating the foreground and background images is performed by one or more processors of the ultrasound scanner.

19.(Canceled)

20.(Original)	The method of claim 10, wherein the generating the foreground image comprises averaging imaging data from a plurality of adjacent imaging planes including the slice plane.

21.(Previously presented)	A non-transitory computer-readable medium comprising executable instructions, which when executed cause one or more processors of medical imaging system to perform the method of claim 10.



Allowable Subject Matter
Claims 1-12, 14-18, 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, Orderud (US 2015/0065877 A1) teaches:
A medical image data visualization system (Abstract: “A method and ultrasound imaging system includes acquiring first ultrasound data from a volume, acquiring second ultrasound data of a plane, the second ultrasound data including a different mode than the first ultrasound data. The method and system includes generating a composite image from both the first ultrasound data and the second ultrasound data, the composite image including a combination of a volume-rendering based on the first ultrasound data and a slice based on the second ultrasound data. The method and system includes displaying the composite image.”) comprising: 
an input device connected to a source of 3D medical imaging data; (Abstract: “A method and ultrasound imaging system includes acquiring first ultrasound data from a volume ) an output device connectable to a display; and a processor connected to the input and the output device (FIG. 1, 104 input device, 115 output device, processor 116, they are connected by processor.)and configured to: 
receive from the input device a 3D dataset representative of a volume of imaged biological tissue; ([0032], “Referring to the method 300 shown in FIG. 3, the first ultrasound data may be acquired from a volume 350. The volume 350 is a cuboid according to the embodiment shown in FIG. 3. However, it should be appreciated that the first ultrasound data may be acquired from volumes, or regions-of-interest, with different shapes according to other embodiments. As described with respect to step 302 of the method 300 (shown in FIG. 3), the processor 116 may control the ultrasound imaging system 100 to acquire ultrasound data of a first mode, such as color-flow data, from the volume 350.”)
crop the volume of the imaged biological tissue at a selected slice plane; ([0031], “At step 304, the processor 116 acquires second ultrasound data from a plane. …. According to an exemplary embodiment, the plane may intersect through the volume from which the first ultrasound data was acquired. According to other embodiments, the second ultrasound data may include data acquired from two or more discrete planes. The planes may either intersect one another or they may be parallel to each other.” [0033], “FIG. 4 also includes a plane 352 intersecting the volume 350. During step 304 of the method 300 (shown in FIG. 3), the second ultrasound data may be acquired from one or more planes such as the plane 352.”)
generate a foreground image comprising a 2D image of bodily structures at the selected slice plane; ([0036], “Next, at step 308, the processor 116 generates a slice based on the second ultrasound data that was acquired at step 304.” A slice image is generated based on the 2D plane cropped from the first volume data. )
generate a volume rendering as background image ([0035]: “Referring now to FIGS. 1, 3, and 4, at step 306 the processor 116 generates a volume-rendering based on the first ultrasound data acquired from the volume 350.”)
combine the foreground image and the background image to produce a composite medical image.([0037], “Referring back to FIG. 3, at step 310, the processor 116 generates a composite image. The composite image is based on both the volume-rendering generated at step 306 and the slice generated at step 308”)
However, Orderud does not teach the limitations of “crop the volume of the imaged biological tissue at a selected slice plane by removing the portion of the volume between the selected slice plane and a viewing plane; generate first and second color volume renderings of the cropped volume of the image biological tissue from a same viewing perspective, wherein the first and second color volume renderings are associated with respective first and second different color maps; blend the first and second color volume renderings to produce a background image;”

Regarding claim 1, Lee et al. (US 2016/0125640 A1) teaches:
A medical image data visualization system (Abstract: “Provided is a medical imaging apparatus. The medical imaging apparatus includes: a user interface configured to receive an input for setting a region of interest (ROI) in a first medical image and an input for setting first volume rendering properties for the ROI and second volume rendering properties for a remaining region of the first medical image other than the ROI; an image generator configured to generate a second medical image by performing volume rendering on the ROI and the remaining region other than the ROI based on the first and second volume rendering properties, respectively; and a display configured to display the second medical image.”) comprising: 
an input device connected to a source of 3D medical imaging data; an output device connectable to a display; and a processor connected to the input and the output devices (FIG. 1, 20 input device, 1400 output device, processor 1200, they are connected by processor.)and configured to: 
receive a 3D dataset representative of a volume of imaged biological tissue; ([0052], “The probe 20 transmits ultrasound waves to an object 10 in response to a driving signal 
crop the volume at a selected slice plane; ([0105]. “510 denotes a medical image in which an ROI is set in the first medical image 500. For example, the user interface 310 may receive an input for setting a predetermined cross-section of the object as the ROI.”)
generate a foreground image comprising a 2D image of bodily structures at the selected slice plane; ([0106], “520 denotes a volume rendered medical image of the ROI generated based on first volume rendering properties. For example, the image generator 320 may perform volume rendering on the ROI to obtain a color image of the ROI based on a color map that is one of the first volume rendering properties.” The example given in FIG. 5 shows the first volume rendering can be a cross section of color image.)
generate a second volume rendering ([0107], “530 denotes a volume rendered medical image of the remaining region other than the ROI, which is generated based on second volume rendering properties. The second volume rendering properties may include properties for obtaining a contour of an image, such as gradient and laplacian. For example, the image generator 320 may obtain a contour of the remaining region other than the ROI based on a gradient of volume data.”)
combine the foreground image and the background image to produce a composite medical image.([0108], “540 represents the second medical image. In detail, the image generator 320 may generate the second medical image 540 by synthesizing the volume rendered medical image 520 of the ROI with the volume rendered medical image 530 of the 
However, Orderud does not teach the limitations of “crop the volume of the imaged biological tissue at a selected slice plane by removing the portion of the volume between the selected slice plane and a viewing plane; generate first and second color volume renderings of the cropped volume of the image biological tissue from a same viewing perspective, wherein the first and second color volume renderings are associated with respective first and second different color maps; blend the first and second color volume renderings to produce a background image;”
	
	Watkins et al. (US 2006/0197780 A1) teaches acquiring a 3D ultrasound image, crop the 3D image at a selected cropping plane, generating a image along the selected cropping plane and then generate a composite image of the cropping plane and the 3D image. However, Watkins does not teach the limitations of “crop the volume of the imaged biological tissue at a selected slice plane by removing the portion of the volume between the selected slice plane and a viewing plane; generate first and second color volume renderings of the cropped volume of the image biological tissue from a same viewing perspective, wherein the first and second color volume renderings are associated with respective first and second different color maps; blend the first and second color volume renderings to produce a background image;” recited in claim 1.

. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/YANNA WU/Primary Examiner, Art Unit 2611